Affirmed and Memorandum Opinion filed June 2, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-21-00010-CR

                FVERSWAN RUNNEST ALFRED, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 183rd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1648443

                    MEMORANDUM OPINION

      Appellant Fverswan Runnest Alfred appeals his conviction for aggravated
robbery. In five issues, appellant contends that the evidence was insufficient to
sustain his conviction, the trial court erred in its charge instructions regarding
culpable mental states, and the trial court erred in admitting certain evidence,
including lay opinion testimony, victim-impact testimony at the guilt-innocence
stage, and evidence regarding an extraneous offense. We affirm.
                                     Background

         The indictment charged that, on or about July 28, 2018, while in the course
of committing theft of property owned by complainant and with intent to obtain
and maintain control of the property, appellant intentionally and knowingly caused
bodily injury to complainant, a person at least 65 years of age, by striking
complainant with his shoulder. Appellant appeared on the first day of trial and was
arraigned but failed to return for the guilt-innocence and punishment phases of
trial.

         Complainant testified that on July 28, 2018, he and his wife went to the bank
and withdrew $500 to use on a trip to Mexico to celebrate the life of their deceased
son. At that time, complainant was 71 years old. After they stopped at a
McDonald’s for lunch, complainant noticed a white SUV following them. When
they next stopped at a dollar store, complainant’s wife went into the store while
complainant stayed in the car. While complainant was sitting in the car, appellant
tapped on his window and complainant rolled the window down. Appellant told
complainant that complainant’s wife had fallen in the store and gotten hurt.
Complainant thanked appellant, rolled up his window, exited the vehicle, and then
locked it before proceeding into the store. When he entered the store, complainant
saw his wife at the check out register unharmed. Complainant then heard “the
smashing of a car window” and saw appellant leaning into the driver’s side of
complainant’s vehicle.

         As appellant removed complainant’s wife’s purse from the vehicle,
complainant went out to confront him. Appellant began to leave, but complainant
went around him and asked him to give the purse back. According to complainant,
appellant moved as if he was going to hand over the purse but then leaned his
shoulder forward and “bull rushed” complainant, knocking him to the ground.

                                           2
Complainant said that he was stunned when he hit the ground and felt pain, and he
heard appellant threaten complainant’s wife, saying, “You better move, old lady.
I’ve already knocked your old man down.” By the time complainant was able to
stand back up, appellant had made it back to his white SUV and had begun to
drive. As he drove by complainant, appellant’s sideview mirror hit complainant in
the chest and knocked him back to the ground. Complainant said that when he was
knocked down the second time, he could feel an injury to his left leg and chest.
Complainant’s lower back was also hurting at that time, and he was having trouble
breathing. EMS was called to the store and transported complainant to the hospital
where his injuries were treated and he was released.

      On cross-examination, complainant acknowledged that when he first came
out of the store and approached appellant, he was not afraid of appellant.
Complainant also acknowledged appellant was trying to get away from
complainant. When asked if he thought appellant tried to hurt him, complainant
said, “No, I’m not sure.” Complainant was able to identify appellant in a photo
array. A Houston police officer described the identification as “[a] strong
tentative.”

      Complainant’s wife’s testimony corroborated much of complainant’s
testimony. She explained that before going to the bank, they had placed flowers on
their deceased son’s grave and that every year, the family went to Mexico to
celebrate the son’s birthday. At the time appellant took her purse, the $500 they
had just withdrawn from the bank and both of their passports were inside the purse.
She said that after appellant smashed the window and grabbed the purse and her
husband confronted him, appellant “let his shoulder down,” rushed complainant,
and knocked him backwards. Complainant appeared hurt and could not stand up at
first. When she then demanded appellant return the purse, appellant said to her,

                                         3
“All right, old lady. You better go on somewhere before I have you sitting on the
ground like I got your old man out there.”

      At this point in her testimony, the following exchange occurred:

      Q. [W]hen he said that to you, did that give you any indication
      whether or not what he did to your husband was an accident?
      A. Was an accident?
      Q. Yes. Did you believe that—
      [Defense counsel]: Objection, Judge. She’s being asked to form a
      conclusion.
      THE COURT: Overruled.
      Q. Based on what you saw happen to your husband, did you believe
      what he did was an accident?
      A. No.

      Later, during cross-examination, defense counsel noted that appellant had
tried to get complainant “out of the way” by telling him that his wife had fallen
inside the store. The following exchange then occurred:

      Q. Can you infer from that that it wasn’t his intention to hurt anybody,
      by trying to get them out the way?
      A. Stealing my money hurted (sic) me.
      Q. I know. I know.
      A. That was money that I needed. My dead son, we were going to—
      [Defense counsel]: Objection, objection, Judge.
      THE COURT: Overruled.
      You may answer the question.
      A. (Continuing) We were going to celebrate my dead son’s—
      [Defense counsel]: I didn’t ask that, Judge. Objection.
      THE COURT: Counsel—
      A. (Continuing) So, what he did hurted (sic) me, yes.
      [Defense counsel]: Pass this witness.
                                         4
      Complainant’s wife acknowledged she was unable to make an identification
of appellant from a photo array. During her trial testimony, however, she was able
to identify someone in the video as the person who robbed complainant.

      A surveillance video taken of the front of the dollar store was also admitted
into evidence. It shows some of the encounter between appellant and complainant
but does not directly show appellant knocking complainant down with his
shoulder. Still photos were captured from the surveillance video, and an
investigating police officer circulated them to another officer at the station who
“normally deal[s] with individuals that do certain crimes.” That second officer
testified that his specialized unit attempts to proactively investigate crimes that
other officers do not typically deal with, “from robberies all the way to prostitution
and drugs.” The officer further stated that about two months after the alleged
robbery of complainant, the officer came “into contact” with a white SUV being
driven by appellant that matched the description of the vehicle appellant used in
the alleged robbery. Defense counsel then stated during a discussion outside the
presence of the jury, “I’m going to object to this witness because he’s only offered
to bolster their position and present evidence double that it was identification [sic]
that it was the Defendant.” The judge overruled the objection.

      The trial court included complete statutory definitions of “intentionally” and
“knowingly” in the abstract portion of the jury charge but limited the culpable
mental states to the element of “causing bodily injury” in the application
paragraph. The jury found appellant guilty of aggravated robbery and assessed his
punishment at 29 years in prison and a $500 fine.

                            Sufficiency of the Evidence

      In his first issue, appellant challenges the sufficiency of the evidence to
support his conviction. In reviewing the sufficiency of the evidence, we view all
                                          5
the evidence presented at trial in the light most favorable to the verdict and
determine, based on that evidence and any reasonable inferences therefrom,
whether any rational factfinder could have found the elements of the offense
beyond a reasonable doubt. Gear v. State, 340 S.W.3d 743, 746 (Tex. Crim. App.
2011) (citing Jackson v. Virginia, 443 U.S. 307, 318–19 (1979)). We do not sit as a
thirteenth juror and may not substitute our judgment for that of the factfinder by
reevaluating the weight and credibility of the evidence. Isassi v. State, 330 S.W.3d
633, 638 (Tex. Crim. App. 2010). Rather, we defer to the factfinder to fairly
resolve conflicts in testimony, weigh the evidence, and draw reasonable inferences
from basic to ultimate facts. Id. This standard applies equally to both
circumstantial and direct evidence. Id. Each fact need not point directly and
independently to the appellant’s guilt so long as the cumulative effect of all
incriminating facts is sufficient to support the conviction. Hooper v. State, 214
S.W.3d 9, 13 (Tex. Crim. App. 2007).

      Among other possibilities, a person commits aggravated robbery if he
commits robbery and causes bodily injury and the victim is sixty-five years of age
or older. Tex. Penal Code § 29.03(a). A person commits robbery if, in the course of
committing theft, he intentionally, knowingly, or recklessly causes bodily injury to
another or intentionally or knowingly threatens or places another in fear of
imminent bodily injury or death. Id. § 29.02(a). “In the course of committing theft”
means conduct that occurs in an attempt to commit, during the commission of, or
in immediate flight after the attempt or commission of theft. Id. § 29.01(1).

      As discussed above, the indictment charged that appellant, while in the
course of committing theft of property owned by complainant and with intent to
obtain and maintain control of the property, intentionally and knowingly caused
bodily injury to complainant, a person at least 65 years of age, by striking

                                          6
complainant with his shoulder. Appellant specifically asserts in his first issue that
the evidence was insufficient to establish that he intentionally or knowingly caused
bodily injury to complainant. See generally Garfias v. State, 424 S.W.3d 54, 60–61
(Tex. Crim. App. 2014) (explaining that an assaultive offense causing bodily injury
is a result-oriented offense). Appellant argues the evidence at most established
recklessness, not intent or knowledge, and he highlights complainant’s testimony
that he was “not sure” if appellant intended to hurt him.

      The Penal Code defines bodily injury as “physical pain, illness, or any
impairment of physical condition.” Tex. Penal Code § 1.07(a)(8). This definition
encompasses even relatively minor physical contact if it constitutes more than
offensive touching. Laster v. State, 275 S.W.3d 512, 524 (Tex. Crim. App. 2009).
Any physical pain, however minor, will suffice to establish bodily injury. Garcia v.
State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012).

      As relevant to the Penal Code, a person acts intentionally with respect to a
result of his conduct “when it is his conscious objective or desire to . . . cause the
result.” Id. §6.03(a). “A person acts knowingly . . . with respect to a result of his
conduct when he is aware that his conduct is reasonably certain to cause the
result.” Id. §6.03(b). A person’s mental state may be inferred from circumstantial
evidence such as acts, words, and conduct. See Guevara v. State, 152 S.W.3d 45,
50 (Tex. Crim. App. 2004). Texas law presumes that a criminal defendant intended
the natural consequences of his actions. Ruffin v. State, 270 S.W.3d 586, 591 (Tex.
Crim. App. 2008).

      Both complainant and his wife testified that after appellant smashed their
vehicle’s window and complainant went around him and asked him to give the
purse back, appellant lowered his shoulder and charged at complainant, hitting the
71-year-old man in the chest and knocking him to the ground. Complainant said

                                          7
that this caused him pain. Appellant then reportedly threatened to knock
complainant’s wife to the ground in the same fashion. This is not a close issue. The
jury was well within its authority to conclude from this testimony that appellant
intended to cause bodily injury to complainant or at least was aware that his
conduct was reasonably certain to cause bodily injury. See Cano v. State, 614
S.W.2d 578, 579 (Tex. Crim. App. 1981) (holding evidence was sufficient to
establish defendant intentionally or knowingly caused bodily injury when he hit or
pushed complainant to the pavement while grabbing her purse); see also Thompson
v. State, No. 03-14-00371-CR, 2015 WL 6460021, at *7 (Tex. App.—Austin Oct.
21, 2015, pet. ref’d) (mem. op.; not designated for publication) (holding jury could
reasonably conclude defendant was aware that pulling on complainant’s purse with
enough force to knock her down was reasonably certain to cause bodily injury, and
collecting similar cases). We need not even consider the testimony that appellant
then struck complainant with his vehicle as he was fleeing the scene. We overrule
appellant’s first issue.

                                 Charge Instructions

       In his second issue, appellant contends that when instructing the jury in the
guilt-innocence phase of trial, the trial court erred in failing to limit the definitions
of the culpable mental states to the result of appellant’s conduct. Alleged jury
charge error is reviewed using a two-step process. Ngo v. State, 175 S.W.3d 738,
743 (Tex. Crim. App. 2005). We must first consider whether error exists in the
charge; if it does, we then consider whether the appellant has been harmed by the
error. Id. The degree of harm necessary for reversal depends on whether the
appellant preserved the error by objection. Id. If an appellant preserves error, we
must reverse if we find “some harm” to his rights. See id. (citing Almanza v. State,
686 S.W.2d 157, 171 (Tex. Crim. App. 1985)). When, as occurred here, there was

                                           8
no objection, we will reverse only for charge error that resulted in “egregious
harm” to the appellant. Id.

      Offenses may involve three conduct elements: (1) the nature of the conduct,
(2) the result of the conduct, and (3) the circumstances surrounding the conduct.
See Herrera v. State, 527 S.W.3d 675, 678 (Tex. App.—Houston [14th Dist.]
2017, pet. ref’d); Ash v. State, 930 S.W.2d 192, 194 (Tex. App.—Dallas 1996, no
pet.). Aggravated robbery involves all three conduct elements because the State
must prove: (1) the defendant caused or placed another in fear of bodily injury (a
result of the conduct); (2) the defendant caused bodily injury in the course of
committing theft (the circumstances surrounding the conduct); and (3) the
defendant unlawfully appropriated property (the nature of the conduct). Herrera,
527 S.W.3d at 678; Ash, 930 S.W.2d at 195. But even if an offense includes all
three conduct elements, a trial court must still limit the culpable mental state
definitions to the element or elements of the offense to which they apply. See
Herrera, 527 S.W.3d at 678; Ash, 930 S.W.2d at 195.

      Here, the trial court referenced all three conduct elements in defining the
“knowingly” and “intentionally” mental states in the abstract portion of the charge,
but the court failed to expressly limit the definitions to the conduct element or
elements to which each applied in this case.1 Assuming error,2 because appellant

      1
          The trial court defined “intentionally” and “knowingly” in the charge as follows:
      A person acts intentionally, or with intent, with respect to the nature of his
      conduct or to a result of his conduct when it is his conscious objective or desire to
      engage in the conduct or cause the result.
      A person acts knowingly, or with knowledge, with respect to the nature of his
      conduct or to circumstances surrounding his conduct when he is aware of the
      nature of his conduct or that the circumstances exist. A person acts knowingly, or
      with knowledge, with respect to a result of his conduct when he is aware that his
      conduct is reasonably certain to cause the result.
      2
          See Herrera, 527 S.W.3d at 679; Ash, 930 S.W.2d at 195; see also Patrick v. State, 906
                                                 9
failed to object to the charge, we may only reverse if the error was so harmful as to
have denied him a fair and impartial trial. See Almanza, 686 S.W.2d at 171;
Herrera, 527 S.W.3d at 679. Such egregious harm is a difficult standard to prove
and must be determined on a case-by-case basis. Hutch v. State, 922 S.W.2d 166,
171 (Tex. Crim. App. 1996). To support reversal, the record must show that the
charge error caused the defendant actual, rather than merely theoretical, harm. Ngo,
175 S.W.3d at 750.

       In assessing the harm resulting from the inclusion of an improper conduct
element in the definitions of culpable mental states, this court “may consider the
degree, if any, to which the culpable mental states were limited by the application
portions of the jury charge.” Cook v. State, 884 S.W.2d 485, 492 n.6 (Tex. Crim.
App. 1994); Wesley v. State, 605 S.W.3d 909, 918 (Tex. App.—Houston [14th
Dist.] 2020, no pet.). When the application paragraph correctly instructs the jury on
the law applicable to the case, this mitigates against a finding of egregious harm.
See Patrick, 906 S.W.2d at 493; Wesley, 605 S.W.3d at 918. Indeed, the Court of
Criminal Appeals has held that “[w]here the application paragraph correctly
instructs the jury, an error in the abstract instruction is not egregious.” Medina v.
State, 7 S.W.3d 633, 640 (Tex. Crim. App. 1999); see also Wesley, 605 S.W.3d at
917.

       The application paragraph in this case properly tracked the indictment and
applied the intentionally and knowingly mental states to the result of appellant’s
alleged conduct.3 Moreover, other abstract portions of the charge properly defined


S.W.2d 481, 492 (Tex. Crim. App. 1995) (holding trial court did not err in providing complete
definitions of applicable mental states, where charged offense contained all three conduct
elements, but erred in failing to limit the definitions to the elements to which they applied).
       3
           The application paragraph read as follows:
       Now, if you find from the evidence beyond a reasonable doubt that on or about
                                                10
“theft,” “in the course of committing theft,” and other relevant terms.

      Other factors to consider in assessing harm from jury charge error include
the state of the evidence, the parties’ arguments, and any other relevant
information in the record. See Arrington v. State, 451 S.W.3d 834, 840 (Tex. Crim.
App. 2015). As discussed above, the evidence strongly supports the conclusion that
appellant committed aggravated robbery by intentionally or knowingly causing
bodily injury to complainant in the course of committing theft. Appellant was
clearly identified as the perpetrator, and complainant and his wife both testified
that after acting like he was going to hand the purse over, appellant instead lowered
his shoulder and rushed into complainant, hitting complainant in the chest and
knocking the 71-year-old to the ground while taking the purse, which contained the
couples’ $500 and passports. Again, this was not a close case.

      Appellant notes that in his closing arguments, the prosecutor highlighted
appellant’s conduct, the theft of the property, and complainant’s injuries but did
not specifically state that to find appellant guilty, the jury had to find that he
knowingly or intentionally caused complainant bodily injury. The prosecutor did,
however, emphasize the force that appellant used against complainant, explaining
that appellant “ran through” complainant “like a running back heading for that
touchdown.” This simile could be read as suggesting appellant knew his forceful
action was likely to cause pain or even intended that it would. It does not suggest
appellant was egregiously harmed by any error in the jury charge. Appellant does


      the 28th day of July, 2018, in Harris County, Texas, the defendant, Fverswan
      Runnest Alfred, did then and there unlawfully, while in the course of committing
      theft of property owned by [complainant] and with intent to obtain or maintain
      control of the property, intentionally or knowingly cause bodily injury to
      [complainant], a person at least sixty-five years of age by striking [complainant]
      with his shoulder, then you will find the defendant guilty of aggravated robbery,
      as charged in the indictment.

                                             11
not cite and we discern no other relevant information in the record on the question
of harm from any jury charge error. Having concluded that any error in the charge
relating to the failure to expressly limit the mental state definitions to the conduct
element or elements to which they applied in the abstract portion of the charge did
not cause appellant egregious harm, we overrule his second issue.

                              Evidentiary Complaints

      Appellant additionally raises several evidentiary complaints, asserting the
trial court erred in admitting lay opinion testimony and guilt-innocence stage
victim-impact testimony from complainant’s wife as well as evidence regarding an
extraneous offense. We review a trial court’s decision to admit or exclude evidence
under an abuse of discretion standard. De La Paz v. State, 279 S.W.3d 336, 343–44
(Tex. Crim. App. 2009). If the trial court’s ruling falls within the zone of
reasonable disagreement, we will affirm that decision. Moses v. State, 105 S.W.3d
622, 627 (Tex. Crim. App. 2003). Like most alleged errors, evidentiary complaints
must be preserved by making a timely and sufficiently specific objection, request,
or motion in the trial court. See Tex. R. App. P. 33.1(a); Wilkinson v. State, 523
S.W.3d 818, 827 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d). We will
address each complaint in turn.

      Lay opinion testimony. In his third issue, appellant asserts that
complainant’s wife was improperly permitted to offer lay opinion testimony when
the prosecutor asked if she believed what appellant did to complainant was an
accident and she responded, “no.” Defense counsel objected to the question,
stating, “She’s being asked to form a conclusion,” and the trial court overruled the
objection. Assuming defense counsel’s objection was sufficiently specific to
preserve the lay-opinion-testimony argument made on appeal, we find no error in
admitting the testimony.

                                         12
      Appellant specifically argues that complainant’s wife “could not properly
assert that [appellant] did not accidentally cause bodily injury.” He further
contends that her testimony in this regard was not useful to the jury. A lay witness
may offer testimony in the form of opinions, but it must be limited to opinions that
are “rationally based on the witness’s perception” and “helpful to clearly
understanding the witness’s testimony or to determining a fact in issue.” Tex. R.
Evid. 701; see also Wade v. State, No. PD-0157-20, 2022 WL 1021056, at *8 (Tex.
Crim. App. Apr. 6, 2022); Fairow v. State, 943 S.W.2d 895, 898 (Tex. Crim. App.
1997); Williams v. State, 402 S.W.3d 425, 436 (Tex. App.—Houston [14th Dist.]
2013, pet. ref’d). Perceptions include a witness’s interpretation of information
acquired through her senses or experiences at the time of the event. Wade, 2022
WL 1021056, at *8. Such testimony can include opinions, beliefs, or inferences as
long as they are drawn from the witness’s own experiences or observations. Id.
Even lay opinions regarding another person’s culpable mental state are permissible
if based on “the witness’s objective perception of events (i.e. his own senses or
experience).” Fairow, 943 S.W.2d at 899; see also Tex. R. Evid. 704 (“An opinion
is not objectionable just because it embraces an ultimate issue.”). An opinion is
rationally based on perception if it is an opinion that a reasonable person could
draw under the circumstances. Wade, 2022 WL 1021056, at *8. An opinion not
capable of reasonably being formed from the events underlying the opinion must
be excluded. Fairow, 943 S.W.2d at 899.

      Immediately before the testimony at issue here, complainant’s wife had
testified regarding what she observed appellant do to her husband and the threat he
then made to do the same thing to her. The prosecutor prefaced the question
regarding whether what appellant did was an accident by saying, “Based on what
you saw happen to your husband . . . .” Complainant’s wife’s testimony was


                                        13
clearly rationally based on her own perception of events. See id. (“[W]hile a
witness cannot possess personal knowledge of another’s mental state, he may
possess personal knowledge of facts from which an opinion regarding mental state
may be drawn. The jury is then free to give as much or as little weight to the
opinion as it sees fit.”). It was also helpful to the jury in determining a fact in issue,
i.e., whether appellant acted with the requisite culpable mental state. See, e.g.,
Davis v. State, 223 S.W.3d 466, 476 (Tex. App.—Amarillo 2006, pet. dism’d);
Chatham v. State, No. 14-03-00859-CR, 2004 WL 2058396, at *5 (Tex. App.—
Houston [14th Dist.] Sept. 16, 2004, no pet.) (mem. op.; not designated for
publication). The testimony was not inadmissible merely because it was opinion
testimony regarding appellant’s mental state. See Fairow, 943 S.W.2d at 899; see
also Tex. R. Evid. 704.

      The trial court acted within its discretion in admitting testimony regarding
whether appellant accidentally injured complainant. Accordingly, we overrule
appellant’s third issue.

      Victim-impact testimony. In issue four, appellant contends the trial court
erred in permitting complainant’s wife at the guilt-innocence stage to testify that
appellant’s stealing her money hurt her. Appellant contends that this testimony
constituted victim impact evidence that was improper coming either from
complainant’s wife instead of complainant or during the guilt-innocence phase of
trial rather than the punishment phase, citing Love v. State, 199 S.W.3d 447, 456-
57 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d), and Espinosa v. State, 194
S.W.3d 703, 711 (Tex. App.—Houston [14th Dist.] 2006, no pet.).

      The testimony in question came in response to defense counsel’s question
asking whether appellant had intended to hurt anyone. When complainant’s wife
began to answer, counsel stated, “Objection, objection. Judge.” The judge replied,

                                           14
“Overruled. You may answer the question.” As complainant’s wife continued her
answer, counsel stated, “I didn’t ask that, Judge. Objection.” Complainant’s wife
then finished her answer and counsel passed the witness. Although defense counsel
objected to complainant’s wife’s answer, the only basis he identified for the
objection was that her answer was nonresponsive to the question he had asked. On
appeal, although appellant briefly asserts the answer was nonresponsive, his chief
complaint is that it constituted improper victim impact testimony. Appellant did
not assert in the trial court that the testimony was improper victim impact
testimony; therefore, that issue was not preserved for our review. See Clark v.
State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012) (explaining that to preserve
error, the trial objection must comport with the issues raised on appeal).

      To the extent appellant has preserved and presented his assertion that the
answer was nonresponsive, we hold that the trial court did not abuse its discretion
in overruling the objection. As explained above, defense counsel asked
complainant’s wife if she could infer from the circumstances that appellant did not
intend to hurt anyone. Counsel did not limit his question to bodily injury or
physical pain, and complainant’s wife’s statement that the theft had hurt her was
arguably in response to the question asked. The trial court’s ruling was at least
within the zone of reasonable disagreement; accordingly, we overrule appellant’s
fourth issue. See Moses, 105 S.W.3d at 627.

      Extraneous offense. Lastly, in issue five, appellant contends the trial court
abused its discretion in admitting evidence concerning an extraneous offense.
Specifically, appellant complains about the testimony from a Houston police
officer that during the course of an investigation about two months after the alleged
robbery of complainant, the officer came “into contact” with a white SUV being
driven by appellant that matched the description of the vehicle appellant used in

                                         15
the alleged robbery of complainant. Interestingly, the officer did not expressly
testify as to any extraneous wrongful conduct by appellant; the officer merely
explained that he encountered appellant during an investigation and at the time,
appellant was the sole occupant of the white SUV. The officer also testified,
however, that he worked in a specialized unit that proactively investigates crimes
“from robberies all the way to prostitution and drugs.” Also, another officer
testified that photographic stills from the surveillance video were circulated to an
officer who “normally deal[s] with individuals that do certain crimes.” Appellant’s
challenge therefore appears to be that the jury could have reasonably inferred from
this testimony that the officer was investigating appellant for an extraneous
offense.

      Generally, evidence of a crime, wrong, or other act is inadmissible to show a
person’s character or that the person acted in conformity with that character. See
Tex. R. Evid. 404(b)(1). But extraneous offense evidence may be admissible for
other purposes, such as proving motive, opportunity, intent, preparation, plan,
knowledge, identity, absence of mistake, or lack of accident. See id. 404(b)(2);
Moses v. State, 105 S.W.3d 622, 626 (Tex. Crim. App. 2003). As appellant notes,
the State offered the testimony regarding the officer coming into contact with
appellant to prove appellant’s identity by connecting him to the white SUV used in
the alleged robbery of complainant. This is not the usual way in which extraneous
offense evidence is used to establish identity, which typically involves comparing
detailed characteristics of the charged offense with those of the extraneous offense
to suggest one person must have committed both offenses. See generally Page v.
State, 213 S.W.3d 332, 336 (Tex. Crim. App. 2006). Here, the actual identifying
information was simply tying appellant to the vehicle used in the charged offense.
The testimony that the officer who encountered appellant did so during an


                                        16
undescribed investigation and that the officer worked in a specialized unit that
handles crimes “from robberies all the way to prostitution and drugs” was
superfluous to the connecting of appellant to the white SUV.

       Regardless, defense counsel did not object when the officer testified that (1)
he was in a specialized unit that conducted proactive investigations of crimes
“from robberies all the way to prostitution and drugs”; (2) he came into contact
with appellant during an investigation; (3) at the time of contact, appellant was the
sole occupant of a white SUV; and (4) the officer recognized the white SUV in
State’s exhibit 8, a photo still taken from the surveillance video, because it was the
same make and model and had the same license number.4 Defense counsel finally
objected when the prosecutor then began to ask, “And was this the same make,
model—.” Defense counsel only then asked to approach, and a conversation
occurred regarding the testimony outside of the jury’s presence in which counsel
objected that the proffered testimony was improper bolstering because the State
had other evidence of identity.

       Appellant’s argument on appeal is that the extraneous offense evidence was
inadmissible because identity was not at issue in the case. However, even if
defense counsel’s bolstering objection in the trial court was substantively sufficient
to preserve the argument made on appeal, it was untimely. See Tex. R. App. P.
33.1(a) (requiring timely objection to preserve error); see also Wilkinson, 523
S.W.3d at 827. As set forth above, counsel did not object until after all the
complained of evidence had already been elicited. See, e.g., Gonzalez v. State, 563
S.W.3d 316, 322 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (“Because
appellant did not object and urge his motion to suppress until after Deputy Amstutz
       4
          Defense counsel also did not object when another officer testified that photo stills from
the surveillance video were sent to an officer who “normally deal[s] with individuals that do
certain crimes.”

                                               17
and others had given substantial testimony regarding the alleged illegally seized
items, appellant’s objection and the ruling on his motion to suppress were
untimely.”); see also Wright v. State, 374 S.W.3d 564, 582 (Tex. App.—Houston
[14th Dist.] 2012, pet. ref’d); Erazo v. State, 260 S.W.3d 510, 514 (Tex. App.—
Houston [14th Dist.] 2008, pet. ref’d). Because it was not preserved for our review,
we overrule appellant’s fifth issue.

      Having overruled each of appellant’s issues, we affirm the trial court’s
judgment.




                                       /s/    Frances Bourliot
                                              Justice



Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         18